DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 3 and 18-24 objected to because of the following informalities:  
Claim 3, line 6 recites “at least identification means” which should be changed to “at least an identification means” to ensure clarity and proper grammar. 
Claims 18-24 recite all method steps in the form of “[verb]ing of the [noun]”. This is improper grammar, and should be changed to either “[verb]ment of the [noun]” or “[verb]ing the [noun]”. For example, claim 18, line 3, “moving of the restraining device” could be changed to “movement of the restraining device” or “moving the restraining device”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 8-12 and 20-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, lines 5-6 recite the limitation “the tampering detection means”. There is a lack of antecedent basis for this limitation in the claim.
Claim 20, lines 3 and 4 recite the limitations “the locking unit” and “the testing unit”. There is a lack of antecedent basis for these limitations in the claim.
Claim 23, lines 3-6 recite the limitations “the safety switch”, “the securing clip”, “the counter element” and “the holding element”. There is a lack of antecedent basis for these limitations in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 13-16, 18-20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimoto et al. (US 5,489,212 A), hereinafter Yoshimoto, as cited by applicant, in view of Hall (US 2018/0312173 A1).
Regarding claim 1, Yoshimoto discloses (Fig. 3-9) a rider holder (Fig. 3) for an amusement ride (Col. 1, lines 7-13), comprising:
a holding portion 112 for holding a rider (Fig. 3-4; Col. 4, lines 51-53),
a restraining device 11 which can be moved between an open position (Fig. 3) in which the rider can access the holding portion 112 (Arms 11 are lifted up to allow rider to access seat 112), and a closed position (Fig. 4), in which the held rider in the holding portion can interact with the restraining device 11 (Col. 5, lines 11-12; arms 11 come down to hold rider in seat 112),
a lockable securing device 12, 21, 22 which, in a locked state (Fig. 4) fixes the restraining device 11 in the closed position (Col. 6, lines 17-32; latch plates 22 and buckle 12 lock together to hold arms 11 in place in closed position) and, in an unlocked state (Fig. 3), releases the restraining device 11 (when latch plates 22 and buckle 12 are not locked together, arms 11 are free to be raised), and
a control unit 32, 33, 34, 35 which has a detection means 35 (Fig. 7), by means of which it can be redundantly determined in a fail-safe manner whether the securing device 12, 21, 22 is in the locked or unlocked state (Col. 7, lines 16-33 & Col. 8, lines 36-42; limit switch 35, or alternatively a photocoupler, detect proper insertion of latch plate 22 into buckle 12).
Yoshimoto does not disclose the control unit generating corresponding state signals regarding the locking status.
Hall teaches (Fig. 3-4 & 7-8; Abstract) generating a state signal corresponding to the locking status of the restraining system (system executes first lighting scheme if restraining system is not properly locked and second lighting scheme if restraining system is properly locked, or emits no light if not properly locked and emits light when properly locked).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Yoshimoto by generating state signals corresponding to the locking status of the securing device as disclosed by Hall because the signal can reduce delays caused by manual inspection of the locking status of the restraining systems, or can add redundancy to and increase the efficiency of verifying proper activation of the restraining systems (Para. [0021] of Hall).

Regarding claim 2, Yoshimoto, modified as above, further discloses (Fig. 7) that the control unit comprises tampering detection means 32, 33, 34, 35, by means of which it is possible to detect in a tamper-proof manner whether the securing device is in the locked or unlocked state (Col. 7, lines 16-33 & Col. 8, lines 36-42 of Yoshimoto, limit switch is only closed when latch plate resembling the shape and size of the proper latch plate 22 is inserted, preventing tampering by insertion of alternatively sized or shaped objects).

	

	Regarding claim 7, Yoshimoto, modified as above, further discloses that the control unit 32, 33, 34, 35 and the stationary components 12 of the securing device 12, 21, 22 are combined to form a physical unit (Fig. 4 & 7; control unit 32, 33, 34, 35 is located inside securing device 12).

	Regarding claim 13, Yoshimoto, modified as above, further discloses that the rider holder 112 comprises a locking unit 12, 21, 22 by means of which the restraining device 11 can be locked at least in the closed position (Col. 6, lines 17-32 of Yoshimoto; latch plates 22 and buckle 12 lock together to hold arms 11 in place in closed position).

	Regarding claim 14, Yoshimoto, modified as above, further discloses that the rider holder 112 comprises a testing unit 32, 33, 34, 35, by means of which the functional capability of the locking unit 12, 21, 22 can be detected (Col. 7, lines 16-33 & Col. 8, lines 36-42 of Yoshimoto; testing unit 32, 33, 34, 35 detects if locking unit 12, 21, 22 is properly locked).
Yoshimoto, modified as above, does not disclose that the testing unit generates corresponding functional capability signals. 
Hall teaches that the testing unit generates corresponding functional capability signals (Fig. 3-4 & 7-8; Abstract of Hall; light pattern signals whether locking unit is properly locked or not).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Yoshimoto by generating functional capability signals regarding the functional capability of the locking unit as disclosed by Hall because the signal can reduce delays caused by manual inspection of the locking status of the restraining systems, or can add redundancy to and increase the efficiency of verifying proper activation of the restraining systems (Para. [0021] of Hall).

Regarding claim 15, Yoshimoto, modified as above, further discloses a vehicle 104 for an amusement ride, which comprises at least one rider holder 112 according to claim 1 (Fig. 1-4; Col. 4, lines 35-41 of Yoshimoto).

Regarding claim 16, Yoshimoto, modified as above, does not disclose that the vehicle comprises at least two of the rider holders, and a communication system communicating with the control unit, by means of which communication system the state signals can be unequivocally associated with the control unit of the rider holder in question.
Hall teaches (Fig. 3-8) a ride vehicle 10 with a restraint system 18 wherein the vehicle 10 comprises at least two rider holders 14 (Fig. 1 & 3; multiple cars that can each hold multiple riders), and a communication system communicating with the control unit 30, by means of which communication system the state signals can be unequivocally associated with the control unit 30 of the rider holder 14 in question (Fig. 3; Abstract; Para. [0031]; locking status can be portrayed to ride operator via transceivers 41 and through the light pattern. Each restraint system 18 has an independent light pattern that allows the operator to independently and unequivocally associated the signal with the respect rider holder). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Yoshimoto by having multiple rider holders with a communication system that independently relays the state signal of each rider holder as disclosed by Hall because the signal can reduce delays caused by manual inspection of the locking status of each individual restraining system, or can add redundancy to and increase the efficiency of verifying proper activation of the restraining systems by allowing the operator to focus on the rider holders with particular signals (Para. [0021] of Hall).

Regarding claim 18, Yoshimoto, modified as above, further discloses a method for operating a vehicle according to claim 16 comprising the following steps:
moving the restraining device 11 into the closed position (Fig. 4 of Yoshimoto),
fixing the restraining device 11 in the closed position by means of the securing device 12, 21, 22 which has been moved into the locked state (Fig. 4 of Yoshimoto), and
redundant and fail-safe detection of whether the securing device 12, 21, 22 is in the locked state by means of the detection means 32, 33, 34, 35 (Col. 7, lines 16-33 & Col. 8, lines 36-42 of Yoshimoto; limit switch 35, or alternatively a photocoupler, detect proper insertion of latch plate 22 into buckle 12) and generating a corresponding state signal by means of the control unit (Fig. 3-4 & 7-8; Abstract of Hall).

Regarding claim 19, Yoshimoto, modified as above, further discloses (Fig. 7 of Yoshimoto) tamper-proof detection of whether the securing device is in the locked by means of the tampering detection means 32, 33, 34, 35 (Col. 7, lines 16-33 & Col. 8, lines 36-42 of Yoshimoto, limit switch is only closed when latch plate resembling the shape and size of the proper latch plate 22 is inserted, preventing tampering by insertion of alternatively sized or shaped objects) and generation of a corresponding signal by means of the control unit (Fig. 3-4 & 7-8; Abstract of Hall).

Regarding claim 20, Yoshimoto, modified as above, further discloses checking the functional capability of a locking unit 12, 21, 22 (Col. 6, lines 17-32 of Yoshimoto). 
Yoshimoto, modified as above, does not disclose generating corresponding functional capability signals by means of a testing unit. 
Hall teaches a testing unit generating functional capability signals corresponding to the functional capability of a locking unit (Fig. 3-4 & 7-8; Abstract of Hall; light pattern signals whether locking unit is properly locked or not).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Yoshimoto by generating functional capability signals regarding the functional capability of the locking unit as disclosed by Hall because the signal can reduce delays caused by manual inspection of the locking status of the restraining systems, or can add redundancy to and increase the efficiency of verifying proper activation of the restraining systems (Para. [0021] of Hall).

Regarding claim 23, Yoshimoto, modified as above, further discloses unlocking the securing device 12, 21, 22 and in particular the safety switch 23 (Fig. 3 of Yoshimoto shows unlocked state),
stepwise movement of the restraining device 11 and in particular of a securing clip 11 from the closed position (Fig. 4 of Yoshimoto), to the point that a counter element 22 no longer comes in contact with a holding element 12 (latch plate 22 disengages from buckle 12), and
when the counter element 22 is no longer in contact with the holding element 12, moving the restraining element 11 and in particular the securing clip 11 into the open position (Fig. 3 & 4 of Yoshimoto; once latch plate 22 and buckle 12 are disengaged, the restraining element 11 can be raised to the open position as shown in Fig. 3).

Regarding claim 24, Yoshimoto, modified as above, further discloses an amusement ride with a vehicle 104 according to claim 15, wherein the vehicle 104 can be operated with a method comprising the following steps:
moving the restraining device 11 into the closed position (Fig. 4 of Yoshimoto),
fixing the restraining device 11 in the closed position by means of the securing device 12, 21, 22 which has been moved into the locked state (Fig. 4 of Yoshimoto), and
redundant and fail-safe detection of whether the securing device 12, 21, 22 is in the locked state by means of the detection means 32, 33, 34, 35 (Col. 7, lines 16-33 & Col. 8, lines 36-42 of Yoshimoto; limit switch 35, or alternatively a photocoupler, detect proper insertion of latch plate 22 into buckle 12) and generating a corresponding state signal by means of the control unit (Fig. 3-4 & 7-8; Abstract of Hall).


Claims 3-5, 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimoto in view of Hall, and further in view of Specht et al. (US 2009/0015394 A1), hereinafter Specht.
Regarding claim 3, Yoshimoto, modified as above, further discloses that the securing device 12, 21, 22 comprises a holding element 12 fastened on the rider holder or on the restraining device 11 (Fig. 3 & 4), and a counter element 22 which can be moved relative to the holding element 12 (Fig. 3 & 4 show relative movement), wherein the counter element 22 in the locked state of the securing device is fixedly held by the securing device 12 (Fig. 4).
Yoshimoto does not disclose that the tampering detection means comprises at least identification means arranged on the counter element, which identification means can be read by the control unit.
Specht teaches (Fig. 1; Para. [0013]) a tampering detection means 3 for a seatbelt buckle 1 that comprises at least identification means 12 on the counter element 4 (transponder 12 is an RFID transponder, which only activates if the tongue assigned to the buckle is properly inserted), which identification means 12 can be read by a control unit 5 (Para. [0013]; “the buckle locking signal is sent to the logic circuit 5 only if the buckle tongue 4 assigned to the seat belt buckle 1 has been locked in the seat belt buckle 1”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Yoshimoto and Hall using an identification means arranged on the counter element which can be read by the control  unit because the identification means allows the locking signal to be sent to the control unit only if the buckle tongue is inserted properly in the assigned buckle, preventing incorrect locking signals (Para. [0013] of Specht).  

Regarding claim 4, Yoshimoto, modified as above, further discloses that the securing device 12, 21, 22 comprises an actuatable safety switch 23 which interacts with the holding element 12 for fixing and releasing the restraining device 11 (Col. 6, lines 22-26 of Yoshimoto state that button 23 can be pressed to release seat belt 21, which then allows restraining device 11 to be lifted).

Regarding claim 5, Yoshimoto, modified as above, further discloses that the holding element 12 is formed by the safety switch 23 (Fig. 4; safety switch 23 is located on holding element 12).

	Regarding claim 8, Yoshimoto, modified as above, further discloses that the counter element 22 interacts with the holding element 12 in a self-opening manner (Fig. 3 & 4; Col. 5, line 58 – Col. 6, line 32 of Yoshimoto; retractors in base 20 retract seatbelt to position shown in Fig. 3 upon unlatching, therefore causing the counter element 22 and holding element 12 to self-open).

	Regarding claim 9, Yoshimoto, modified as above, further discloses that the counter element 22 is formed as a belt latch 22 which is fastened on a belt 21 connected to the restraining device or the rider holder (Fig. 3 & 4 of Yoshimoto).

	Regarding claim 10, Yoshimoto, modified as above, further discloses that the belt 21 comprises a belt length adjustment device 25 (Fig. 3; Col. 6, lines 28-32 of Yoshimoto).

	Regarding claim 12, Yoshimoto, modified as above, further discloses that the belt 21 is connected at its fixed end (Fig. 3 & 4 of Yoshimoto; bottom end) to a load relieving element 64 (Fig. 5; Col. 10, lines 16-55 of Yoshimoto).




Claim 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimoto in view of Hall, and further in view of Faverges (US 2016/0136814 A1).
Regarding claim 6, Yoshimoto, modified as above, further discloses that the control unit and in particular the safety switch 32 are configured in such a manner that it can be detected whether the securing device 12, 21, 22 is in the locked state (Col. 7, lines 16-33 & Col. 8, lines 36-42 of Yoshimoto). Yoshimoto does not explicitly state that the locked state can be detected on a PLe level or SIL3 level.
Faverges teaches (Para. [0013]) detection using a safety controller on either a PLe level or SIL3 level.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Yoshimoto and Hall by detecting the locked state on a PLe or SIL3 level as disclosed by Faverges because the improved safety level can be achieved at no additional cost, and allows for easy differentiation between the various states (Para. [0013] of Faverges). Additionally, it would have been an obvious matter of design choice to design the system to detect on a PLe or SIL3 level, since applicant has not disclosed that these particular safety levels solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any selected safety level.

Regarding claim 17, Yoshimoto, modified as above, does not disclose that the communication system communicates in such a manner with the testing unit that the functional capability signals of the testing unit can be associated with the rider holder in question.
Faverges teaches that a communication system (Fig. 2; wiring system) communicates in such a manner with a testing unit 5 that the functional capability signals of the testing unit 5 can be associated with the rider holder in question (Para. [0052]; malfunction of circuits AU1 and AU2 can be detected individually by testing unit 5, allowing for individual detection of malfunction, such as for individual rider holders).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Yoshimoto and Hall by associating the functional capability signals of the testing unit with the rider holder in question as disclosed by Faverges because this allows the testing unit to easily differentiate between the source of various signals (Para. [0013] of Faverges).

	

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshimoto in view of Hall and Figi, and further in view of Leese (US 2013/0221728 A1).
Regarding claim 11, Yoshimoto, modified as above, does not disclose that the belt, on its free end, forms a handle section, in particular a belt loop.
Leese teaches (Fig. 1; Para. [0032]) a seatbelt system wherein the belt 1, on its free end (Fig. 1; right end), forms a handle section, in particular a belt loop (Para. [0032]; “the right end of the adjuster strap 1 will leave the seat and may have a loop to which the user may hold on when pulling the adjuster strap 1”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Yoshimoto, Hall and Figi by forming a belt loop on the free end of the belt as disclosed by Leese because the loop gives the user something to hold onto when pulling the strap to adjust the belt (Para. [0032] of Leese).

	
Allowable Subject Matter
Claims 21-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach rider holder restraint systems of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614



/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        

/KAREN BECK/Primary Examiner, Art Unit 3614